WEINFELD, District Judge.
The ban imposed by statute upon the disclosure of the record of a patient’s ■ voluntary commitment to the United States Public Health Hospital must not be relaxed so as to defeat the essential purpose of preserving intact information and data resulting from the physician-patient relationship.1 But *160this does not require that those records and communications which are not based upon the confidential relationship be treated iu like manner.2 Accordingly, as indicated upon the further hearing, the matter is disposed of as follows:
With respect to William Morgan, the alleged assailant of plaintiff, no record made at the time of his voluntary commitment, nor any medical record subsequent to his admission which pertains to any treatment administered to, or any observations or’ reports made by physicians of, Morgan as a patient, need be produced. But those records which contain information as to assaultive tendencies made by or based upon reports of guards, inmates or other persons shall be produced as well as records pertaining to the incident which is the subject matter of this action. The information contained therein obviously was not based on any confidential relationship and reflects observations of lay persons as to ordinary incidents and facts.
Settle order on notice which shall also contain appropriate provision covering the production of the medical records pertaining to plaintiff as consented to upon the argument of the motion.

. 42 U.S.C.A. § 260(d). .


. Cf. Scolavino v. State, 187 Misc. 253, 62 N.Y.S.2d 17, 20 et seq., affirmed 297 N.Y. 460, 74 N.E.2d 174; Westphal v. State, 191 Misc. 688, 79 N.Y.S.2d 634, 640; Munzer v. State, Ct.Cl., 41 N.Y.S.2d 98; Munzer v. Swedish American Line, D.C.S.D.N.Y., 35 F.Supp. 493.